Citation Nr: 0205385	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-22 752A	)	DATE
	)
	)


THE ISSUE

Whether the October 1948 Board of Veterans' Appeals' decision 
denying service connection for the cause of the veteran's 
death may be reversed or revised on the grounds of clear and 
unmistakable error (CUE).

(The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death will be the 
subject of a separate decision.)


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1918 to March 
1919.  He married the movant in June 1924, and died in 
December 1947.  The movant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on motion for review under 38 U.S.C.A. § 7111 of an 
October 1948 Board decision
which denied service connection for the cause of the 
veteran's death.  In October 2000, the movant's 
representative submitted a request on her behalf to have the 
Board's October 1948 decision reversed or revised on the 
basis of clear and unmistakable error, averring that the 
Board misstated the facts before it at the time of the 
previous decision.  In March 2002, the movant's 
representative submitted an Informal Hearing Presentation 
regarding this issue.  As such, this matter is properly 
before the Board for adjudication.


FINDING OF FACT

Movant failed to adequately set forth a clear and 
unmistakable error in the October 13, 1948 decision of the 
Board denying service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The requirements for a motion for reversal or revision based 
on clear and unmistakable error have not been met.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1403, 
20.1404(b) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2001)] is not 
applicable to motions for revision of Board decisions based 
on clear and unmistakable error.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).

Background

The veteran served honorably during World War I and sustained 
a gunshot wound to the head.  Following discharge from 
service in March 1919, the veteran was granted service 
connection for psychoneurosis due to a gunshot wound to the 
head, alcoholism secondary to psychoneurosis, and for a 
healed scar on the skull as a result of the gunshot wound to 
the head.  The veteran died on December [redacted], 1947.  His death 
certificate shows the principal cause of death as coronary 
thrombosis with no contributing causes noted.

In January 1948, the movant filed an application for pension 
or compensation widow's benefits, asserting that the 
veteran's death was a result of his gunshot wound to the 
head.  Along with that application, the movant submitted a 
letter from the veteran's treating physician and a letter 
from the physician who signed the veteran's death 
certificate.  The veteran's treating physician opined that 
the veteran's coronary thrombosis was, "the result of the 
prolonged severe strain of [the veteran's] neurosis, which I 
feel was the result of the wound received while in action."  
The physician who examined the veteran upon his death and 
signed the death certificate opined that the veteran's 
coronary thrombosis was, "possibly caused or aggravated by 
his nervous condition."




Based on the evidence as outlined above, the RO denied 
service connection for the cause of the veteran's death.  The 
movant appealed that decision to the Board and on October 13, 
1948, the Board denied service connection for the cause of 
the veteran's death, stating that coronary thrombosis was not 
shown in service or at the time of discharge and that there 
was no evidence of a cardiovascular disease within one year 
of the veteran's discharge from service.  The Board also 
found that the veteran's service-connected disabilities were 
not shown to be contributing factors in his cause of death.

In August 1999, the movant requested that the claim of 
service connection for the cause of the veteran's death be 
reopened as she believed that the veteran died as a result of 
his head injury.  She submitted statements from two of her 
sons averring that the veteran died as a direct result of his 
head injury and not as a result of coronary thrombosis as 
stated on the death certificate; that the death certificate 
was inaccurate.  The movant also submitted evidence of the 
veteran's family's longevity and treatment records from 
January and February 1947 showing diagnoses of alcoholism, 
pneumonia, and chronic bronchitis.

In March 2000, the movant and one of her sons appeared before 
an RO Hearing Officer and testified that they believed the 
veteran died as a result of encephalopathy caused by his in-
service head injury.  They stated that the veteran had 
complaints of a headache on the day of his death and that he 
had never experienced any heart problems or chest pains.  The 
movant also testified that the physician who examined the 
veteran upon his death indicated that he was not sure of the 
cause of death.



Subsequent to the above-described hearing, the movant 
submitted medical literature regarding encephalopathy.  She 
stated, however, that she was unable to obtain a medical 
opinion reflecting that the cause of her husband's death was 
encephalopathy.  

In October 2000, the movant's representative requested to 
have the Board's October 13, 1948 decision reversed or 
revised on the grounds that clear and unmistakable error had 
been committed by the Board in that it misstated the facts 
before it.  The representative later submitted an independent 
medical opinion rendered by a neuro-radiologist in February 
2002, reflecting that the radiologist reviewed the veteran's 
claims folder and believed the chronic neurologic conditions 
caused by the veteran's head injury made the veteran unable 
to exercise in order to maintain cardiovascular fitness, thus 
causing the veteran to develop hypertension.  As a result, 
the radiologist opined that it was likely that the veteran's 
hypertension caused coronary arteriosclerosis, which in turn 
likely caused the coronary thrombosis that killed him.  
Consequently, the radiologist opined that the veteran's 
demise was the result of his service-connected head injury.

Analysis

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a).  According to the regulations, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. 
§ 20.1403(a).  Generally, clear and unmistakable error is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Ibid.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  See 38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
the following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e).

As noted above, the movant contends that the denial of 
service connection for the cause of the veteran's death was 
an error because the Board mischaracterized the evidence 
before it at the time of the decision.  The movant asserts 
that the medical opinions before the Board at the time of the 
October 1948 decision were sufficient upon which to find a 
relationship between the veteran's in-service injury and his 
death.  In furtherance of that argument, the movant submitted 
an independent medical opinion which purports to agree with 
the opinions of record at the time of the October 1948 
decision in suggesting that the veteran ultimately died 
because of deconditioning that was a result of his head 
injury.  The opinion, like the others of record, stops short 
of saying that but for the head injury, the veteran would not 
have died.

The Board notes at this juncture that in determining whether 
clear and unmistakable error was committed in October 1948, 
it is bound by the evidence before the Board at that time; 
the Board cannot consider the newly submitted medical opinion 
as a reason to grant service connection effective as of the 
date of the prior Board decision because the Board did not 
have this evidence to consider at that time.  The evidence 
before the Board in October 1948, clearly showed that two 
physicians believed it was a possibility that the veteran's 
nervousness caused his death; the cause of death being 
coronary thrombosis, a non-service-connected disability.  
There is no question that the Board considered the medical 
opinions of record in its October 1948 decision and chose to 
give them minimal weight as the decision states that the 
opinions were of record, but it found that the veteran's 
service-connected disabilities were not contributing factors 
to his death.  Giving minimal weight to a medical opinion is 
not interpreted as misstating the facts and a disagreement as 
to how facts were weighed or evaluated is not deemed clear 
and unmistakable error pursuant to 38 C.F.R. Section 
20.1403(d).  The movant does not argue that any other error 
was committed by the Board in its October 1948 decision nor 
does she point to any specific evidence available at that 
time that undebatably demonstrated that service connection 
for the cause of the veteran's death should have been 
granted.

The Board must emphasize that in a motion for reversal or 
revision based on clear and unmistakable error, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged clear and unmistakable error; non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general non-
specific allegations of error are insufficient to satisfy the 
requirements of 38 C.F.R. Section 1404(b).  As a consequence, 
motions which fail to comply with the requirements set forth 
in 38 C.F.R. Section 1404(b) are subject to dismissal without 
prejudice.  Additionally, a motion which does not adequately 
set forth specific grounds upon which to grant a motion based 
on clear and unmistakable error cannot be decided on the 
merits.  Instead, the motion is to be dismissed without 
prejudice to the submission of more specific allegations.  
See Disabled American Veterans, et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000).  Accordingly, in view of the facts that the 
movant has failed to state a clear and unmistakable error 
pursuant to 38 C.F.R. Section 20.1403 and that no other 
allegation of clear and unmistakable error is supported by 
the record as outlined above, the Board has no alternative 
but to dismiss the motion for revision or reversal based on 
clear and unmistakable error without prejudice to refiling.


ORDER

The motion alleging clear and unmistakable error in an 
October 13, 1948 Board decision denying entitlement to 
service connection for the cause of the veteran's death is 
dismissed without prejudice to refiling.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



